Citation Nr: 1744191	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-39 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as being secondary to exposure to chemical dioxins.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1986 in the United States Navy. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Seattle, Washington. 

The record reflects that the Board remanded the claim in March 2017.  The claim has since been returned to the Board for review.  Upon review, it is the determination of the Board that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no evidence of the Veteran having a seizure disorder until many years after his separation from service.

2.  There is no competent evidence linking the Veteran's current seizure disorder to his period of service, including his presumed exposure to herbicides.  


CONCLUSION OF LAW

The criteria for establishing service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including organic diseases of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he now suffers from a seizure disorder that he believes began in or was caused by his active duty service, especially his exposure to Agent Orange.  In May 2017, he underwent a VA medical examination.  The examiner noted the Veteran's 30-year military career which ended in 1986.  

He noted that he reviewed the Veteran's records, and that there was no evidence of any seizure activity until May 2011, more than a quarter of a century after military retirement.  The veteran had developed spells in May 2011 and continued to have sporadic spells that finally came to medical attention when he had a motor vehicle accident due to a seizure while driving in late 2013.  The examiner noted that, at that time, new onset seizure disorder was diagnosed.  He stated that the only potential etiology for the veteran's seizures was the possibility that his seizures were due to alcohol withdrawal given his history of alcoholism with an average consumption of 8-12 beers per day.  This had not been determined to a greater than 50 percent probability to be the etiology for his seizures, and he currently carries a diagnosis of localization-related (focal partial) idiopathic epilepsy.  The examiner noted that his condition was responsive to treatment, and he had not had further seizures since being treated with antiepileptic medication.  The examiner concluded that the veteran's seizures were not directly related to military service.  He stated, "It is my medical opinion that it is less likely than not (less than 50/50 probability) that the veteran's condition of localization-related (focal partial) idiopathic epilepsy was caused by or related to any event during military service."  

The examiner also noted that the veteran contended that his seizures could be due to exposure to Agent Orange while he was on active duty.  The examiner pointed out that the weight of the medical literature does not support that exposure to herbicides including Agent Orange/dioxin leads to the development of the structural brain changes that cause focal seizures.  He noted that the best determination of the etiology of the veteran's seizures is that they were indeed idiopathic with a possibility that they were also related to alcohol withdrawal.  He concluded, "It is my medical opinion that it is less likely than not (less than 50/50 probability) that the veteran's condition of localization-related (focal partial) idiopathic epilepsy was caused by or related to Agent Orange/dioxin exposure."

The May 2017 examiner accurately described the Veteran's seizure history.  There is no evidence of any seizures during service or within one year of the Veteran's separation from service.  Indeed, the first evidence of seizures is in May 2011.  In addition, a seizure disorder is not a disability recognized by regulation as due to Agent Orange exposure.  Further, the May 2017 examiner specifically found that the Veteran's seizures are not due to such exposure.  

The May 2017 VA examiner's opinion is uncontradicted by any other competent evidence of record.  The Board is cognizant of the Veteran's opinion that his seizures were due to Agent Orange exposure; however, the Veteran is not competent to provide such an opinion.  

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, there is no competent evidence that relates the Veteran's seizure disorder, first diagnosed decades after service, with his military service or his exposure to chemical dioxins.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim.

The Board has considered the doctrine of reasonable doubt; however, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.   In this case, the most probative evidence of record is against the Veteran's claim.   Therefore, the doctrine of reasonable doubt is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).
 

ORDER

Entitlement to service connection for a seizure disorder, to include as being secondary to exposure to chemical dioxins, is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


